Order entered August 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00175-CV

                       PATRICIA A. ERVING, Appellant

                                          V.

                  GARLAND HOUSING AGENCY, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-15968

                                      ORDER

      On July 26, 2022, we notified appellant that her brief was deficient and

directed her to file an amended brief within ten days. Our notice also cautioned

appellant that failure to comply could result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

      Before the Court is appellant’s August 3, 2022 motion for extension of time

to file the amended brief. We GRANT the motion and ORDER the brief be filed

no later than September 6, 2022. We again caution appellant that failure to file the
amended brief may result in the appeal being dismissed without further notice. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).



                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE